ORDER

PER CURIAM
A jury convicted James Mueller (“Muel-lér”) of two counts of forcible sodomy, two counts of forcible rape, one count of attempted forcible sodomy, and five associated counts of armed criminal action. Mueller now appeals the motion court’s denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Mueller claims that the.motion court clearly erred for three reasons.
We have reviewed the briefs of the parties and the record on appeal and find no *495error of law. No jurisprudential purpose would be served by a written opinion, However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).